DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 15-19 (claim 15 links Inventions I and II), drawn to a tire whose hooping ply of hoop reinforcer elements has the structural limitations of claims 16-19.
Group II, claim(s) 15 and 20-28 (claim 15 links Inventions I and II), drawn to a tire whose hooping ply of hoop reinforcer elements has the structure implied by the product-by-process limitations of claims 20-28.
Claim 15 link(s) Inventions I and II.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claim 15.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows:
If Invention I is elected 
ai)         the tire of Invention I wherein the at least one monofilament of the first strand is made of polyester and the at least one monofilament of each second strand is made of aromatic polyamide;
bi)         the tire of Invention I wherein the at least one monofilament of the first strand is made of polyester and the at least one monofilament of each second strand is made of aromatic copolyamide;
ci)         the tire of Invention I wherein the at least one monofilament of the first strand is made of polyester and the at least one monofilament of each second strand is made of polyketone;
di)         the tire of Invention I wherein the at least one monofilament of the first strand is made of polyester and the at least one monofilament of each second strand is made of a mixture of aromatic polyamide and aromatic copolyamide;
ei)          the tire of Invention I wherein the at least one monofilament of the first strand is made of polyester and the at least one monofilament of each second strand is made of a mixture of aromatic polyamide and polyketone;
fi)           the tire of Invention I wherein the at least one monofilament of the first strand is made of polyester and the at least one monofilament of each second strand is made of a mixture of aromatic copolyamide and polyketone;
gi)           the tire of Invention I wherein the at least one monofilament of the first strand is made of polyester and the at least one monofilament of each second strand is made of a mixture of aromatic polyamide, aromatic copolyamide, and polyketone;
hi)         the tire of Invention I wherein the at least one monofilament of the first strand is made of aliphatic polyamide and the at least one monofilament of each second strand is made of aromatic polyamide;
ii)         the tire of Invention I wherein the at least one monofilament of the first strand is made of aliphatic polyamide and the at least one monofilament of each second strand is made of aromatic copolyamide;
ji)         the tire of Invention I wherein the at least one monofilament of the first strand is made of aliphatic polyamide and the at least one monofilament of each second strand is made of polyketone;
ki)         the tire of Invention I wherein the at least one monofilament of the first strand is made of aliphatic polyamide and the at least one monofilament of each second strand is made of a mixture of aromatic polyamide and aromatic copolyamide;
li)          the tire of Invention I wherein the at least one monofilament of the first strand is made of aliphatic polyamide and the at least one monofilament of each second strand is made of a mixture of aromatic polyamide and polyketone;
mi)           the tire of Invention I wherein the at least one monofilament of the first strand is made of aliphatic polyamide and the at least one monofilament of each second strand is made of a mixture of aromatic copolyamide and polyketone;
ni)           the tire of Invention I wherein the at least one monofilament of the first strand is made of aliphatic polyamide and the at least one monofilament of each second strand is made of a mixture of aromatic polyamide, aromatic copolyamide, and polyketone;
oi)         the tire of Invention I wherein the at least one monofilament of the first strand is made of cellulose and the at least one monofilament of each second strand is made of aromatic polyamide;
pi)         the tire of Invention I wherein the at least one monofilament of the first strand is made of cellulose and the at least one monofilament of each second strand is made of aromatic copolyamide;
qi)         the tire of Invention I wherein the at least one monofilament of the first strand is made of cellulose and the at least one monofilament of each second strand is made of polyketone;
ri)         the tire of Invention I wherein the at least one monofilament of the first strand is made of cellulose and the at least one monofilament of each second strand is made of a mixture of aromatic polyamide and aromatic copolyamide;
si)          the tire of Invention I wherein the at least one monofilament of the first strand is made of cellulose and the at least one monofilament of each second strand is made of a mixture of aromatic polyamide and polyketone;
ti)           the tire of Invention I wherein the at least one monofilament of the first strand is made of cellulose and the at least one monofilament of each second strand is made of a mixture of aromatic copolyamide and polyketone;
ui)           the tire of Invention I wherein the at least one monofilament of the first strand is made of cellulose and the at least one monofilament of each second strand is made of a mixture of aromatic polyamide, aromatic copolyamide, and polyketone;
vi)         the tire of Invention I wherein the at least one monofilament of the first strand is made of a mixture of polyester and aliphatic polyamide and the at least one monofilament of each second strand is made of aromatic polyamide;
wi)         the tire of Invention I wherein the at least one monofilament of the first strand is made of a mixture of polyester and aliphatic polyamide and the at least one monofilament of each second strand is made of aromatic copolyamide;
xi)         the tire of Invention I wherein the at least one monofilament of the first strand is made of a mixture of polyester and aliphatic polyamide and the at least one monofilament of each second strand is made of polyketone;
yi)         the tire of Invention I wherein the at least one monofilament of the first strand is made of a mixture of polyester and aliphatic polyamide and the at least one monofilament of each second strand is made of a mixture of aromatic polyamide and aromatic copolyamide;
zi)          the tire of Invention I wherein the at least one monofilament of the first strand is made of a mixture of polyester and aliphatic polyamide and the at least one monofilament of each second strand is made of a mixture of aromatic polyamide and polyketone;
aai)           the tire of Invention I wherein the at least one monofilament of the first strand is made of a mixture of polyester and aliphatic polyamide and the at least one monofilament of each second strand is made of a mixture of aromatic copolyamide and polyketone;
bbi)           the tire of Invention I wherein the at least one monofilament of the first strand is made of a mixture of polyester and aliphatic polyamide and the at least one monofilament of each second strand is made of a mixture of aromatic polyamide, aromatic copolyamide, and polyketone;
cci)         the tire of Invention I wherein the at least one monofilament of the first strand is made of a mixture of polyester and cellulose and the at least one monofilament of each second strand is made of aromatic polyamide;
ddi)         the tire of Invention I wherein the at least one monofilament of the first strand is made of a mixture of polyester and cellulose and the at least one monofilament of each second strand is made of aromatic copolyamide;
eei)         the tire of Invention I wherein the at least one monofilament of the first strand is made of a mixture of polyester and cellulose and the at least one monofilament of each second strand is made of polyketone;
ffi)         the tire of Invention I wherein the at least one monofilament of the first strand is made of a mixture of polyester and cellulose and the at least one monofilament of each second strand is made of a mixture of aromatic polyamide and aromatic copolyamide;
ggi)         the tire of Invention I wherein the at least one monofilament of the first strand is made of a mixture of polyester and cellulose and the at least one monofilament of each second strand is made of a mixture of aromatic polyamide and polyketone;
hhi)         the tire of Invention I wherein the at least one monofilament of the first strand is made of a mixture of polyester and cellulose the at least one monofilament of each second strand is made of a mixture of aromatic copolyamide and polyketone;
iii)           the tire of Invention I wherein the at least one monofilament of the first strand is made of a mixture of polyester and cellulose the at least one monofilament of each second strand is made of a mixture of aromatic polyamide, aromatic copolyamide, and polyketone;
jji)           the tire of Invention I wherein the at least one monofilament of the first strand is made of a mixture of aliphatic polyamide and cellulose and the at least one monofilament of each second strand is made of aromatic polyamide;
kki)         the tire of Invention I wherein the at least one monofilament of the first strand is made of a mixture of aliphatic polyamide and cellulose and the at least one monofilament of each second strand is made of aromatic copolyamide;
lli)         the tire of Invention I wherein the at least one monofilament of the first strand is made of a mixture of aliphatic polyamide and cellulose and the at least one monofilament of each second strand is made of polyketone;
mmi)      the tire of Invention I wherein the at least one monofilament of the first strand is made of a mixture of aliphatic polyamide and cellulose and the at least one monofilament of each second strand is made of a mixture of aromatic polyamide and aromatic copolyamide;
nni)          the tire of Invention I wherein the at least one monofilament of the first strand is made of a mixture of aliphatic polyamide and cellulose and the at least one monofilament of each second strand is made of a mixture of aromatic polyamide and polyketone;
ooi)           the tire of Invention I wherein the at least one monofilament of the first strand is made of a mixture of aliphatic polyamide and cellulose and the at least one monofilament of each second strand is made of a mixture of aromatic copolyamide and polyketone;
ppi)           the tire of Invention I wherein the at least one monofilament of the first strand is made of a mixture of aliphatic polyamide and cellulose and the at least one monofilament of each second strand is made of a mixture of aromatic polyamide, aromatic copolyamide, and polyketone;
qqi)         the tire of Invention I wherein the at least one monofilament of the first strand is made of a mixture of polyester, aliphatic polyamide, and cellulose and the at least one monofilament of each second strand is made of aromatic polyamide;
rri)         the tire of Invention I wherein the at least one monofilament of the first strand is made of a mixture of polyester, aliphatic polyamide, and cellulose and the at least one monofilament of each second strand is made of aromatic copolyamide;
ssi)         the tire of Invention I wherein the at least one monofilament of the first strand is made of a mixture of polyester, aliphatic polyamide, and cellulose and the at least one monofilament of each second strand is made of polyketone;
tti)         the tire of Invention I wherein the at least one monofilament of the first strand is made of a mixture of polyester, aliphatic polyamide, and cellulose and the at least one monofilament of each second strand is made of a mixture of aromatic polyamide and aromatic copolyamide;
uui)          the tire of Invention I wherein the at least one monofilament of the first strand is made of a mixture of polyester, aliphatic polyamide, and cellulose and the at least one monofilament of each second strand is made of a mixture of aromatic polyamide and polyketone;
vvi)           the tire of Invention I wherein the at least one monofilament of the first strand is made of a mixture of polyester, aliphatic polyamide, and cellulose and the at least one monofilament of each second strand is made of a mixture of aromatic copolyamide and polyketone;
wwi)           the tire of Invention I wherein the at least one monofilament of the first strand is made of a mixture of polyester, aliphatic polyamide, and cellulose and the at least one monofilament of each second strand is made of a mixture of aromatic polyamide, aromatic copolyamide, and polyketone (original specification paragraphs 070-080);
 		If Invention II is elected
aii)      the tire of Invention II according to the first embodiment;
bii)     the tire of Invention II according to the second embodiment;
cii)     the tire of Invention II according to the third embodiment;
dii)    the tire of Invention II according to the fourth embodiment (original specification paragraphs 034-035 and 0204-0246).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claim 15.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The inventions and species lack unity of invention because even though the inventions of these groups require the technical feature of the subject matter of claim 15, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of German Patent Application 41 35 599 A1 cited by applicant or European Patent Application 1 431 076 A1 cited by applicant or European Patent Application 2 604 448 A2 cited by applicant.  See the English translation of the Written Opinion of the International Searching Authority (PCT/ISA/237) filed in this application June 22, 2020.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Applicant is urged to maintain a line of patentable demarcation between the claims in this application and the claims in copending common inventor applications 16/956,892 and 16/956,909.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrienne C. Johnstone whose telephone number is (571)272-1218. The examiner can normally be reached M-F 1PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADRIENNE C. JOHNSTONE
Primary Examiner
Art Unit 1749



Adrienne Johnstone					       /ADRIENNE C. JOHNSTONE/                                                                                           Primary Examiner, Art Unit 1749                                                                                                             August 29, 2022